On October 24, 1995, it was the order of the Court that the defendant’s deferred sentence be revoked and that April Azure, be sentenced to serve ten (10) years in the Montana State Women’s Correctional Facility, Billings, Montana, for the crime of Count I: Criminal Sale of Dangerous Drugs, a Felony. It is further ordered that the *2defendant, April Azure, be sentenced to serve ten (10) years in the Montana State Women’s Correctional Facility, Billings, Montana, for the crime of Count II: Criminal Sale of Dangerous Drugs, a Felony. The defendant must complete the required chemical dependency and mental health treatment programs before parole may be considered and any recommendation thereof. Said sentences are to run concurrently with one another and the defendant is given credit for time served, a total of twelve (12) days, and no credit for street time is to be given. At any time that the defendant does make parole she will be placed under the conditions as stated in the October 24, 1995 judgment.
DATED this 19th day of March, 1996.
On March 7,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Dave Peck, legal intern of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 7th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Dave Peck, legal intern of the Montana Defender Project for representing April Azure in this matter.